ORDER

PER CURIAM.
Appellant Corey Buckley (“Buckley”) appeals from the judgment of the motion court denying his Rule 24.035 motion for post-conviction relief without an evidentia-ry hearing. On appeal, Buckley claims the motion court clearly erred in denying his motion for post-conviction relief because he was denied constitutionally effective assistance of counsel. Specifically, Buckley claims that plea counsel affirmatively misrepresented that Buckley would be eligible for parole after serving 25% of his eighteen year sentence when an actual estimate of his parole eligibility is at 35-40% of his sentence. Buckley asserts that he relied on this misinformation in entering his guilty plea, rendering his plea involuntary and unknowing.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable- to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment of the motion court pursuant to Rule 30.25(b).